Citation Nr: 0621902	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the right carponavicular bone with 
reparative surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, in which the RO denied an 
increased rating in excess of 10 percent for the appellant's 
service-connected disability.  The appellant, who had active 
service from April 1966 to February 1970, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    
 
The Board remanded the case for further development in 
September 2004.  Subsequent to the completion of this 
development, the RO increased the appellant's disability 
evaluation from 10 percent to 30 percent effective October 
29, 2002. See November 2005 rating decision.  The case was 
then returned to the Board for further review.  

The Board notes that the appellant has made reference to loss 
of movement of his right thumb in connection with his current 
claim. See January 2003 notice of disagreement; March 2003 
substantive appeal; June 2004 hearing transcript, p. 4.  
During the appellant's most recent VA examination, he was 
diagnosed with decreased range of motion of the right thumb 
with partial ankylosis. December 2004 examination report, p. 
3.  The Board considers the appellant's statements and the 
December 2004 VA examiner's diagnosis sufficient to raise the 
issue of entitlement to service connection for a right thumb 
disorder; and therefore refers this issue back to the RO for 
further action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant is right handed.

3.  The appellant's residuals of a fracture of the right 
carponavicular bone with reparative surgery are manifested by 
pain and limitation of motion, resulting in partial 
ankylosis. 

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the right carponavicular bone with 
reparative surgery have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1 - 4.14, 
4.40 - 4.46, 4.71, 4.71a, Diagnostic Code 5214 (2005).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for residuals of a fracture of the right 
carponavicular bone with reparative surgery (hereinafter 
referred to as a "right wrist disability"), VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the appellant's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The November 2002 letter informed the appellant that 
additional information or evidence was needed to support his 
increased rating claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The appellant underwent two VA 
examinations in December 2002 and December 2004.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined. 38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.  The 
examination reports of record are thorough and are adequate 
upon which to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Since the RO assigned the 30 percent disability rating at 
issue here for the appellant's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

B.  Law and Analysis 

In this case, the evidence reveals that the appellant is 
right-handed. December 2002 examination report, p. 1.  He was 
service connected for a fracture of the right carponavicular 
in a rating decision dated in July 1970; and he underwent 
surgery in February 1975 during which an excision of the 
proximal fragment of the right navicular bone was performed. 
See July 1970 rating decision; March 1976 rating decision.  
After his surgery, the appellant was assigned a 10 percent 
disability rating effective April 1, 1975 under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215 (1976). 
See April 1976 rating decision.  

In connection with a rating request dated in October 2002, 
the appellant's disability evaluation was increased from 10 
percent to 30 percent effective October 29, 2002 under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2005). 
See November 2005 rating decision; November 2005 Supplemental 
Statement of the Case.  However, the appellant contends that 
his right wrist disability is more disabling than currently 
evaluated in light of limited range of motion of the right 
hand, wrist and thumb, constant pain and aching of the wrist, 
and increased pain upon use of his right hand. See November 
2002 statement; January 2003 notice of disagreement; June 
2004 hearing transcript.  While viewing the evidence in the 
light most favorable to the appellant in this case, the Board 
finds that the preponderance of the evidence is against an 
increase in the appellant's service-connected disability 
rating.  As such, the appeal will be denied.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the appellant. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

As set forth above, the appellant has been assigned a 30 
percent evaluation for his right wrist disability under 
Diagnostic Code 5214 (ankylosis of the wrist).  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure. See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992), citing SAUNDERS 
ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED 
HEALTH 68 (4th ed. 1987).  Under this diagnostic code, a 30 
percent evaluation may be assigned for favorable ankylosis of 
the major wrist in 20 degrees to 30 degrees dorsiflexion.  A 
40 percent evaluation may be assigned for ankylosis of the 
major wrist in any other position, except favorable.  
Finally, a 50 percent evaluation may be assigned for 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation. 38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  

After submitting his request for an increased rating in 
October 2002, the appellant was afforded a VA examination 
during which he reported experiencing stiffness, pain and 
some loss of grip in connection with his right wrist 
disability. See December 2002 examination report, p. 1.  
Physical examination revealed that the appellant could extend 
his wrist 45 degrees and flex his wrist to 30 degrees, but 
this motion was noted to be uncomfortable and terminated due 
to stiffness. Id., p. 2.  The appellant was found to have a 
slight decrease in the circumference of his right wrist in 
comparison with his left wrist; and was noted to have a 
satisfactory grip when keeping the thumb outside the range of 
motion of the fingers. Id.  No palpable masses or swelling 
were noted; and the appellant's circulation and sensation 
were found to be intact. Id.  X-rays of the appellant's right 
hand and wrist showed advanced degenerative changes with the 
possibility of underlying loose bodies involving the radial-
carpal articulation of the right wrist. See December 2002 
radiology report.    

The appellant was then afforded a second VA examination in 
December 2004. See September 2004 Board decision; December 
2004 examination report.  During this examination, the 
appellant reported that he experienced decreased range of 
motion in his wrist and thumb since his wrist surgery. 
December 2004 examination report, p. 1.  He indicated that 
his disability had been persistent and progressive with 
respect to pain; and that this pain consisted of an aching 
sensation that became more severe with increased use of his 
wrist. Id.; June 2004 hearing transcript, pgs. 6-7, 9, 14-15.  
The appellant stated that he took aspirin and Tylenol for his 
pain. December 2004 examination report, p. 2; June 2004 
hearing transcript, p. 10.   He also reported experiencing 
weakness, stiffness, fatigability, lack of endurance and 
decreased grip strength, but denied locking phenomenon, 
swelling, heat or redness. December 2004 examination report, 
p. 2.  Additionally, he indicated experiencing overall 
decreased functioning, particularly in regards to performing 
his own hygiene, driving with his right hand, and gripping 
items properly. Id., p. 1.  In regards to flare-ups, the 
appellant reported experiencing wrist pain approximately once 
per week lasting from one minute to eight hours in duration. 
Id., p. 2.  However, he indicated that he experienced no 
additional functional problems during flare-ups of pain. Id.

Physical examination at that time revealed that the appellant 
had active dorsiflexion of 35 degrees (with pain beginning at 
35 degrees) and passive dorsiflexion to 45 degrees (with pain 
beginning at 30 degrees). Id., p. 2.  Active palmar flexion 
was measured at 35 degrees (with pain beginning at 15 
degrees), with passive palmar flexion of 25 degrees (with 
pain beginning at 15 degrees). Id., p. 2.  Active ulnar 
deviation of the wrist was noted to be 25 degrees (22 degrees 
with pain), with passive ulnar deviation of 35 degrees (25 
degrees with pain).  Lastly, active radial deviation was 
noted to be at 17 degrees (with and without pain), with 
passive deviation of 13 degrees (10 degrees with pain).  
Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees. See 38 C.F.R. § 4.71, Plate I.  Nerve conduction 
studies of the right upper extremity were also performed, the 
results of which were normal.  The examiner reported that 
there was no electrodiagnostic evidence for a right upper 
extremity radiculopathy, plexopathy, myopathy, peripheral 
polyneuropathy or mononeuropathy. See December 2004 
electroneuromyography report.  X-rays taken at that time 
revealed no significant changes from the December 2002 
radiology report. See December 2004 radiology report.       

Although VA medical records dated from September 2001 to 
August 2002 have also been associated with the claims file, 
they reveal no complaints or treatment associated with the 
appellant's wrist.  For the record, the appellant has 
reported that he has not had any medical attention for his 
right wrist since his surgery. See November 2002 statement 
from the appellant.  

In evaluating the appellant's claim in light of the above-
referenced evidence, the Board observes that the appellant's 
right wrist disability was originally evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (limitation of motion 
of the wrist).  This diagnostic code provides a 10 percent 
rating when a wrist disability results in limitation of 
motion of dorsiflexion less than 15 degrees or palmar flexion 
limited in line with forearm. 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (1976).  A 10 percent evaluation is the highest 
rating available under that code. Id.  Based upon the range 
of measurements listed above, the appellant does not meet the 
rating criteria for a compensable evaluation under Diagnostic 
Code 5215.  However, the RO found that the appellant's 
overall limited motion was severe enough that it should be 
rated by analogy under Diagnostic Code 5214, at a 30 percent 
evaluation, as equivalent to favorable ankylosis of the major 
wrist.  Considering all evidence of record, and the 
appellant's significant limitation of motion as noted in his 
VA examination reports, the Board finds that the appellant's 
right wrist disability is properly rated as analogous to 
favorable ankylosis.  However, in the absence of evidence of 
actual ankylosis as required under the rating criteria (and 
particularly evidence of unfavorable ankylosis), a higher 
rating is not warranted for the right wrist under Diagnostic 
Code 5214.   

In determining whether an evaluation in excess of 30 percent 
is in order, the Board has also considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  In this 
case, repetitive use of the appellant's right wrist revealed 
that he had active dorsiflexion to 30 degrees (25 degrees 
with pain), passive dorsiflexion to 35 degrees (25 degrees 
with pain), active plantar flexion to 35 degrees (30 degrees 
with pain), and passive plantar flexion at 35 degrees (25 
degrees with pain).  Even with consideration of the 
appellant's pain on repetitive use, his active and passive 
ranges of motion measurements remain analogous to favorable 
rather than unfavorable ankylosis as they are between 20 and 
30 degrees; thus entitling him only to a 30 percent 
disability rating under Diagnostic Code 5214.  

In addition, the Board finds that the medical evidence does 
not support the contention that the appellant has additional 
functional loss as a result of his service-connected 
disability beyond that contemplated by the current disability 
rating.  The evidence shows that the appellant retired from 
his place of employment in March 2002 after working there for 
12 years. See December 2004 examination report, p. 4.  
Notably, in regards to his employment, the appellant reported 
that he (1) did not retire because of his wrist problems, (2) 
his wrist problems did not have any significant effect on his 
productivity, and (3) he did not lose time from work because 
of his disability. Id.  While the appellant has reported 
experiencing difficulties with driving, keeping hold of 
things, hygiene and certain hobbies because of his wrist 
disability, the Board finds that these difficulties have 
already been taken into consideration in the assignment of a 
30 percent rating.  While the appellant has also reported 
experiencing flare-ups of his disability approximately once 
per week, he indicated that he did not have any additional 
functional problems during these periods of time. See 
December 2004 examination report, p. 2.  Therefore, the Board 
finds that consideration of the assignment of an increased 
evaluation under the criteria of 38 C.F.R. §§ 4.40 and 4.45 
is not warranted. See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Moreover, the Board does not find that a higher evaluation is 
in order on the basis of evaluating any associated objective 
neurological abnormalities since the appellant's nerve 
conduction studies of the right upper extremity were normal. 
See December 2004 electroneuromyography report.        

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his right 
wrist disability has required hospitalization.  While the 
appellant has reported that his right wrist gave him problems 
at his job prior to retirement (such as filling out forms and 
doing some activities), he did not indicate that these 
difficulties resulted in marked interference with his 
employment duties. December 2002 examination report, p. 1.  
In the absence of such a showing, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against a disability evaluation in excess of 30 percent for 
the appellant's right wrist disability, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

An increased disability rating in excess of 30 percent for 
residuals of a fracture of the right carponavicular bone with 
reparative surgery is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


